DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of micro machining a workpiece, classified in B23K26/382.
II. Claims 10-12, drawn to a micro machining apparatus, classified in G05B2219/45041.
III. Claims 13-17, drawn to a micro machined workpiece, classified in H01L21/486.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the the process as claimed can be practiced by another materially different apparatus such as one where the user can manually correlate the electrode to the laser beam, as opposed to a processor performing said function.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process such the bore, as recited in claims 13 and 15, can be created by a process that does not involve lasers.
Inventions II and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product can be made by a materially different apparatus such as one that creates a bore without the use of lasers.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The three inventions are classified in three unrelated fields, as discussed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence 
During a telephone conversation with Gluck, Jeffrey on 8/4/2021 a provisional election was made without traverse to prosecute the invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1806939, filed on 4/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2019 and 10/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.
Regarding the limitation that recites “a test piece”, will be interpreted to read on the subject matter contained within paragraph [0040] of the published specification.  Specifically, the cited paragraph states:  “[t]he test piece 14 is a machinable material.”  Therefore, the recited test piece includes a test piece substantially similar to the workpiece.
As ablation can reasonably include a “cutting” function, this limitation will be interpreted to read on the same laser parameter and same bore parameters as the cutting step.
Regarding the recitation of “correlating”, a review of the specification failed to provide details regarding the correlation.  Therefore, the Examiner interprets the recited “correlating” to read on the common and plain meaning of the word.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “correlating the electrode to the laser beam” is unclear.  Specifically, the preceding limitation merely has the recited electrode as optional, as opposed to required structure.  In other words, it is unclear if the Applicant intends to have the electrode be required or not.  
Regarding claim 2, the limitation that recites “a method of micromachining” is unclear.  Specifically, it is unclear if this limitation is referring to the previously recited method of micromachining or a different one.

Regarding claim 2, the limitation that recites “a workpiece” is unclear.  Specifically, it is unclear if this limitation is referring to the previously recited workpiece or a different one.
Claims 3-9 recite substantially similar limitations and are rejected for similar reasons as claim 2.
Regarding claim 6, the limitation that recites “four or more measurements” is unclear.  Specifically, the limitation fails to recite an upper bound, and a person of ordinary skill in the art would not be reasonably appraised of the scope of the claimed invention.
Regarding claim 8, the limitation that recites “a plurality of regions” is unclear.  Specifically, it is unclear if “a region”, as recited in claim 1, is required or a plurality of regions are required.
Regarding claim 8, the limitation that recites “a plurality of bores in the workpiece” is unclear.  Specifically, it is unclear if “a bore”, as recited in claim 1, is required or a plurality of bores are required.
Regarding claim 9, the limitation that recites “a plurality of workpieces” is unclear.  Specifically, it is unclear if “a workpiece”, as recited in claim 1, is required or a plurality of workpieces are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170320163 (hereinafter Hu) in view of U.S. Patent Application Publication No. 20100039680 (hereinafter Yoon).
Regarding claim 1, Hu discloses a method of micro machining (“very small diameter holes”, paragraph [0013], Hu) a workpiece (workpiece 102, Fig. 1, reproduced below, Hu).  Further, Hu discloses that “greater integration between the components of the two devices may be achieved, such as common stages, position control systems, data systems, or supplies” (paragraph [0017]).  To clarify, the Examiner relies on this disclosure of the integrated LGL and EDM system. 

    PNG
    media_image1.png
    711
    544
    media_image1.png
    Greyscale

Additionally, Hu discloses laser ablating a surface of the workpiece (“[i]n step 240, … LGL intermediate features are machined by the LGL device based on the LGL design data and the positions and operational specifications calculated from the LGL design data, reference position, and the position control system for the LGL device”, paragraph [0024] and Fig. 2, reproduced below, Hu) in a first region; and electrical discharge machining the workpiece (“[i]n step 270, … EDM Hu) in the first region to produce at least one bore in the workpiece (“an electrode of the EDM device is operatively positioned proximate the intermediate feature and machined using the EDM device to modify the intermediate feature in the workpiece to create the finished common feature in the workpiece”, Abstract, Hu).  

    PNG
    media_image2.png
    783
    374
    media_image2.png
    Greyscale

Moreover, Hu discloses “[o]nce the common design data 150 is generated, it can then be separated into complementary sets of featured specifications for the respective machines, along with the common reference data” (paragraph [0023]).  As Hu discloses an electrode of the EDM device is operatively positioned i.e., test bore) created by the laser, it logically follows that Hu discloses correlating the electrode to the laser beam.
Further, Hu discloses measuring the workpiece using a measurement probe “the workpiece 102 is probed by the position control system 134 for the liquid guided laser device 110 and a coordinate shift is calculated and recorded to the common design data 150 or otherwise communicated to the position control system 144 for the EDM device 120” (paragraph [0022], Hu).  In addition, Hu discloses “[o]nce these features are mapped and their relative positions and specifications are determined for a given common design” (paragraph [0023]). 
Additionally, Hu discloses “a common reference point on the workpiece” which can be used as “a common starting point [to] find, calculate, and manipulate the position of the workpiece” (paragraph [0022]).
However, Hu does not explicitly disclose laser cutting a test bore; measuring the test bore.
Yoon is directed toward a laser processing apparatus.  Yoon teaches laser cutting a test bore (test hole 102 forms in the dummy region, paragraph [0056] and Fig. 2, reproduced below, Yoon).

    PNG
    media_image3.png
    414
    366
    media_image3.png
    Greyscale

Further, Yoon teaches measuring the test bore (camera unit 140 can take the image of the dummy region where four test holes 102 are formed, paragraph [0057] and Fig. 3, reproduced below, Yoon).

    PNG
    media_image4.png
    309
    360
    media_image4.png
    Greyscale

Additionally, Yoon teaches that this calibration is used to produce bores in the workpiece (Fig. 4, reproduced below, Yoon).

    PNG
    media_image5.png
    406
    353
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Yoon to laser cutting a test bore; measuring the test bore.  One skilled in the art would have been motivated to combine the references because doing so would “accurately process the holes in the substrate”.  See Yoon, Abstract.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Hu discloses wherein the workpiece has a surface coating (thermal barrier coatings (TBC), paragraph [0013] and Fig. 3, reproduced below, Hu).

    PNG
    media_image6.png
    378
    379
    media_image6.png
    Greyscale

 Further, Hu discloses the step of laser ablating the surface of the workpiece in the first region comprises laser ablating the surface coating (“an intermediate feature might be a hole that is drilled to a depth of 0.5 inches, including removal of a surface coating layer, with a liquid guided laser”, emphasis added, paragraph [0015], Hu) to expose a conductive portion of the workpiece (base material/base metal, paragraphs [0013] and [0014], respectively, Hu).
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the test bore (“intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, paragraph [0015], Hu) is measured using the measurement probe (camera unit 140, paragraph [0057] and Fig. 3, Yoon).
Hu discloses wherein the test bore (“intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, paragraph [0015], Hu) is cut with a diameter of 5 to 15mm (0.5 inches convert to 12.7 mm).
Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Hu discloses laser ablating the surface of the workpiece in a plurality of regions; and electrical discharge machining the workpiece in the plurality of regions to produce a plurality of bores in the workpiece (“the workpiece is a turbine blade and the at least one finished feature is a plurality of metering holes”, claim 7, Hu).
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above.  Additionally, Hu discloses wherein a plurality of workpieces are laser ablated and electrically discharge machined following correlation of the electrode to the laser beam (“the common design data 150 may include a number of features that are created … a number of intermediate features that are created by the liquid guided laser device 110 for completion by the EDM device 120. The EDM specifications from the common design data 150 may include a number of features that are Hu).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yoon further in view of U.S. Patent Application Publication No. 20020093348 (hereinafter Buhler).
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach measured using the electrode.
Buhler is directed toward contactless measurement of electrode tip position.  Buhler teaches measured using the electrode (“a second measuring electrode is formed by the processing electrode itself”, paragraph [0021], Buhler).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Buhler to measured using the electrode.  One skilled in the art would have been motivated to combine the references because doing so would “not only permit the position of the processing electrode to be detected with Buhler, paragraph [0031].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yoon further in view of U.S. Patent Application Publication No. 2016121122 (hereinafter Toyama).
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach at least three measurements.
Toyama is directed toward laser processing machine for measuring dimension and shape of the workpiece.  Toyama teaches at least three measurements (Fig. 3, reproduced below, explains the measurement by the calibration camera, paragraph [0012], Toyama).  Further, Toyama teaches “three measurement points Pc1, Pc2, Pc3 are selected, as measurement reference points for the calibration camera” (paragraph [0035]).

    PNG
    media_image7.png
    317
    338
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Toyama to have at least three measurements.  One skilled in the art would have been motivated to combine the references because doing so would “machining with higher accuracy”.  See Toyama, paragraph [0006].
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  
However, the cited prior art references, as currently applied, do not explicitly teach four or more measurements.
Toyama is directed toward laser processing machine for measuring dimension and shape of the workpiece.  Toyama teaches four or more c1, Pc2, Pc3, Pp1, Pp2, Pp3)”, Abstract, Toyama).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Toyama to have four or more measurements.  One skilled in the art would have been motivated to combine the references because doing so would “machining with higher accuracy”.  See Toyama, paragraph [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761